Citation Nr: 0836377	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  00-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars 
as residuals of a laparotomy.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right flank, with 
laceration of the liver, retained metallic foreign body and 
back pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO in Oakland, California continued 10 percent ratings 
for residuals following laparotomy surgery and for residuals 
of a shell fragment wound to the right flank, with laceration 
of the liver, retained metallic foreign body and back pain.  
In May 2000, the veteran filed a notice of disagreement 
(NOD). A statement of the case (SOC) was issued in June 2000, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2000.

In a March 2002 decision, the RO granted a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for service-
connected residuals following laparotomy surgery (for 
convalescence from a recent abdominal surgery), from November 
27, 2000 to December 31, 2000.  A 10 percent schedular rating 
was then assigned from January 1, 2001; that rating has since 
remained in effect.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

In November 2003, the Board remanded these matters to the RO 
for further action. After partially completing the requested 
actions, the RO continued its denial of higher ratings for 
residuals of laparotomy surgery, and for residuals of a shell 
fragment wound to the right flank (as reflected in a June 
2004 supplemental SOC (SSOC)).
In October 2005, the Board again remanded these matters to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After completing 
the requested actions, the AMC continued the denial of each 
of the claims, as reflected in a June 2007 SSOC, and returned 
these matters to the Board for further appellate 
consideration.

As discussed in the Board's October 2005 remand, in 
connection with the claim for increase for the veteran's 
service-connected residuals of a laparotomy-other than during 
the period for which the veteran was granted a temporary 
total rating-the RO has considered the claim only on the 
basis of the scars that he developed as a result of his 
laparotomy.  The Board has, accordingly, recharacterized this 
issue to reflect what the RO has actually adjudicated.

In November 2007, the veteran appointed the Oregon Department 
of Veterans Affairs as his new representative, to replace 
California Department of Veterans Affairs.  The Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.1304 (2007).

In December 2007, the veteran's claims file was transferred 
to the RO in Portland, Oregon, reflecting his change of 
residence; hence, that RO now has jurisdiction over the 
appeal.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via AMC.  VA will notify the 
veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
October 2005 remand, the Board referred a separate claim for 
service connection for a hernia as a residual of a laparotomy 
to the RO for appropriate action.  There is no indication in 
the record that this matter has yet been addressed; hence, it 
is again referred to the RO for appropriate action.



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on each of the claims for higher 
ratings on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision. 

In January 2008, subsequent to the issuance of the June 2007 
SSOC, the veteran was afforded VA muscle and joints 
examinations by the RO, in Portland, Oregon. The January 2008 
VA examination reports contain findings pertinent to each of 
the veteran's claims for higher ratings on appeal; however, 
neither the Portland RO or the AMC has readjudicated these 
claims, and no subsequent SSOC has been furnished to the 
veteran reflecting such adjudication.  Under these 
circumstances, the Board has no alternative but to remand 
these matters to the RO for consideration of each of these 
claims in light of the additional evidence received since the 
June 2007 SSOC, in the first instance, and for issuance of an 
SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).

Further, to ensure that all due process requirements are met, 
while these matters are on remand, the RO should give the 
veteran another opportunity to provide information and/or 
evidence pertinent to each claim on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (as regards the minimum notice requirements for 
increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating each of 
the claims on appeal.  In adjudicating the claim for a higher 
rating for the veteran's service-connected scar disability, 
the RO should consider all former and revised pertinent 
diagnostic criteria for rating scars.  In adjudicating the 
claim for a higher rating involving residuals of a shell 
fragment wound to the right flank, the RO should specifically 
consider impairment to Muscle Group XIX, as well as if there 
is any separate and distinct involvement of Muscle Group XX.  
The RO's adjudication of each claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007), is appropriate.



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Vazquez-Flores 
(cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim for 
higher rating on appeal.  In adjudicating 
the claim involving scars, the RO 
specifically consider all former and 
revised applicable criteria, and, in 
adjudicating the claim involving 
residuals of a shell fragment wound to 
the right flank, the RO should 
specifically consider impairment to 
Muscle Group XIX, as well as if there is 
any separate and distinct involvement of 
Muscle Group XX.  In adjudicating each 
claim, the RO should also address whether 
staged rating of either disability, 
pursuant to Hart (cited to above), is 
appropriate.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all legal authority 
considered (specifically, the former and 
revised applicable criteria for rating 
scar disabilities and the applicable 
criteria for rating muscle groups) along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




